id office uilc cca-941543-08 ---------------- number release date - from ---------------------- sent thursday september pm to --------------------- cc ---------------------- subject revrul_2007_69 roosevelt wallace v commissioner hi----------- thanks for enquiring about this case as you know in april the tax_court determined that payments made to participants in the dvas compensated work therepy cwt programs and substantially_similar programs were 'veteran's benefits' described in usc sec_3101 now sec_5301 and thus excludible from gross_income under what is now sec_140 in our rr we stated that the benefits were 'qualified military benefits' exempt from tax under sec_134 sec_134 describes 'qualified military benefits ' among other things as being benefits that were excludable from gross_income on date thus both the irs and tc now agree that these benefits were properly excludable from gross_income at least that far back and that rr got it wrong accordingly no attempt should be made to assess or collect any taxes on these cwt amounts for periods subsequent to the fact that taxpayers can only receive refunds on taxes paid on cwt income under the usual period of limitations rules is irrelevant to this matter in fact the usual period is suspended for individuals physically or mentally unable to manage their financial affairs which would appear to potentially apply to a significant number of cwt program participants fyi if the taxpayer were to pay the amount of tax allegedly owed on the t y ------- cwt payments in say the t p could immediately apply for a refund of the amount_paid ie claim w in 2-yrs of payment and under wallace and rr the t p would be entitled to a refund thus collection makes no sense any questions i'm at ---------------------
